Case: 13-5022    Document: 16     Page: 1   Filed: 01/17/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

           CASSIE ELIZABETH MCKENZIE,
                  Plaintiff-Appellant,

                             v.
                    UNITED STATES,
                    Defendant-Appellee.
                __________________________

                        2013-5022
                __________________________

     Appeal from the United States Court of Federal
 Claims in case no. 11-CV-0891, Judge Susan G. Braden.
                __________________________

                      ON MOTION
                __________________________

                        ORDER

    Cassie McKenzie moves for leave to proceed in forma
 pauperis.

     McKenzie is incarcerated. Pursuant to the Prisoner
 Litigation Reform Act of 1995, this court may not author-
 ize the prosecution of an appeal by a prisoner without the
 prepayment of fees. 28 U.S.C. § 1915. A prisoner is no
 longer afforded the alternative of proceeding without
Case: 13-5022         Document: 16   Page: 2   Filed: 01/17/2013




 CASSIE MCKENZIE v. US                                       2

 payment of filing fees, but must, in time, pay the $455
 filing fee in its entirety. When funds exist, an initial
 partial payment must be made consisting of 20% of the
 greater of (a) the average monthly deposits to the pris-
 oner’s account or (b) the average monthly balance in the
 prisoner’s account for the six-month period immediately
 preceding the filing of the notice of appeal. 28 U.S.C. §
 1915(b)(1). Thereafter, the prisoner is required to make
 monthly payments of 20% of the preceding month’s in-
 come credited to the prisoner’s account. 28 U.S.C. §
 1915(b)(2). The agency with custody of the prisoner must
 forward payments from the prisoner’s account each time
 the amount in the account exceeds $10 until the $455
 filing fee is paid in full. Id.

     By separate letter, the custodian of McKenzie’s prison
 account is being directed to make the necessary arrange-
 ments to forward the filing fee to the court.

       Accordingly,

       IT IS ORDERED THAT

    McKenzie’s motion to proceed in forma pauperis is
 denied.

                                       FOR THE COURT
                                       /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk
       .

 s24